IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WAUTARA D. WRIGHT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2703

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 11, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Wautara D. Wright, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.